NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHELDON B. WALKER,                              No.    18-16120

                Plaintiff-Appellant,            D.C. No. 2:14-cv-02554-DJH-JZB

 v.
                                                MEMORANDUM*
CHARLES L. RYAN, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Arizona state prisoner Sheldon B. Walker appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging violations of the

First Amendment and the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Shakur v. Schriro, 514 F.3d 878, 883 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment on Walker’s RLUIPA

claim based on the denial of a kemetic diet because Walker failed to raise a

genuine dispute of material fact as to whether providing him with a vegan rather

than kemetic diet was not the least restrictive means of furthering a compelling

government interest. See Greene v. Solano Cty. Jail, 513 F.3d 982, 986-90 (9th

Cir. 2008) (setting forth RLUIPA standard and explaining that defendants must

show that less restrictive measures were actually considered); see also Cutter v.

Wilkinson, 544 U.S. 709, 723 (2005) (acknowledging prison administrators’

interest in “maintain[ing] good order, security and discipline, consistent with

consideration of costs and limited resources” (citation and internal quotation marks

omitted)).

      The district court properly granted summary judgment on Walker’s First

Amendment free exercise claim based on the denial of a kemetic diet because

Walker failed to raise a genuine dispute of material fact as to whether such denial

was not reasonably related to a legitimate penological interest. See Turner v.

Safley, 482 U.S. 78, 89 (1987) (a prison regulation that “impinges on inmates’

constitutional rights” is valid “if it is reasonably related to legitimate penological

                                           2
interests”).

       AFFIRMED.




                   3